El Juez Peesidente Sr. Hebnández,
emitió la opinión del tribunal.
Se trata de recurso de apelación interpuesto por el deman-dante Rafael Acisclo Bon contra sentencia que en .10 de mayo de 1915 pronunció la Corte de Distrito de San Juan, Sección Ia., declarando sin lugar la demanda con las costas a cargo del demandante.
En esa demanda pide el demandante sea condenado el demandado en su carácter de fiador solidario de Ramón Bosch y Luis Ferreras, arrendatarios del cine “Monte Cario” de sn propiedad, al pago de $465 correspondientes a cánones de *136arrendamiento de los meses de noviembre y diciembre, 1914, y enero, 1915.
De las alegaciones de las partes demandante y deman-dada en combinación con las pruebas practicadas en el juicio resultan los siguientes hechos:
• Io. Por escritura pública No. 41 otorgada en esta ciudad de San Juan a 27 de mayo de 1912 ante el notario José Gr. Torres, Eafael Acisclo Bou dio en arrendamiento a Eamón Bosch y Luis Perreras un solar de 800 metros cuadrados de terreno situado en el barrio de Puerta de Tierra, con edificio en él construido denominado cine “Monte Cario,” aparato cinematográfico Pathé, caseta para el mismo, y tablado para las variedades, caseta para taquilla, cuadro y telón para el cine, decoraciones, muebles y demás enseres que se detallan en la referida escritura, cuyo arrendamiento se verificó por tér-mino de tres años a vencer en Io. de junio de 1915 y canon de $155 que los arrendatarios debían pagar por mensualidades adelantadas, habiéndose constituido en el mismo documento Eafael Colorado fiador solidario de Bosch y Perreras en favor de Bou para garantizar el pago del canon mensual en su opor-tunidad y el cumplimiento de las demás condiciones estipu-ladas en el contrato.
2o. Por otra escritura No. 6 ante el notario Eduardo Acuña a 31 de enero de 1913, después de haber hecho constar Eamón Bosch y Luis Perreras que mediante escritura No. 34 otorgada ante el mismo notario Acuña a 12 de junio de 1912 constituyeron una sociedad particular de carácter civil, limitada, bajo la razón de Ferreras y Bosch por término, de 5 años para la explotación del salón Monte Cario con cine-matógrafo y otros espectáculos públicos de carácter lícito en el género de variedades, cedió Perreras a Eafael Terrats y Eafael Colorado todos sus derechos, acciones y participa-ciones en la sociedad Perreras y Bosch por precio de $450 que el cedente Perreras confesó tener recibidos de los cesio-' narios Terrats y Colorado, los' cuales en unión de Eamón Bosch constituyeron por la misma escritura bajo la razón de *137Bosqh y Compañía, una sociedad para la explotación también del salón Monte Cario con cinematógrafo y otros espectá-culos públicos, cuya sociedad babía de durar el término de 5 años.
3o. Por otra tercera escritura de 21 de enero de 1914 ante el notario Damián Monserrat y Simó, María Badía por sí y en nombre de su menor hija impúber Antonia Manuela Boscb y Badía, componentes ambas de la sucesión, de Ramón Boscb fallecido en 11 de marzo de 1913, Rafael Terrats y Rafael Colorado declararon totalmente extinguida la sociedad Boscb y Compañía constituida por la escritura de 31 de enero de 1913, y los tres cedieron todos sus derechos, participaciones y acciones en la sociedad disuelta a favor de Oscar Rocafort por precio de $400 que los cedentes confesaron haber reci-bido del cesionario..
Rafael Colorado, según muestra la escritura de 27 de mayo de 1912, se constituyó fiador solidario de los arrendatarios del cine Monte Cario, Boscb y Perreras, con relación al arren-dador Rafael A. Bou. No aparece, ni siquiera se lia tratado de probar, que los cánones de arrendamiento cuyo pago re-clama el demandante al fiador Colorado le hayan sido satis-fechos. La excepción de pago no ha sido alegada.
La única cuestión legal a debatir en el presente recurso es la de si la obligación de fianza solidaria 'constituida por Rafael Colorado a favor de Rafael Acisclo Bou garantizando el pago de los cánones de arrendamiento del Cine Monte Cario que debían satisfacer los arrendatarios Perreras y Bosch quedó extinguida por novación a virtud de haber sido sustituidas las personas de los deudores Boscb y Perreras mediante las escrituras de 31 de enero de 1913 y 21 de enero de 1914, según sostiene Colorado, o si no ha existido tal nova-ción según afirma Bou.
La obligación del fiador se extingue al mismo tiempo que la del deudor y por las mismas causas que.las demás obli-gaciones, según el artículo 17,48 del Código Civil. El artículo 1124, entre los medios extintivos de las obligaciones com-*138prende el de la novación. El artículo 1171 establece que la novación, aparte de otras cansas, puede tener lugar sus-tituyendo la persona del deudor, y el artículo 1173 prescribe que la novación que consiste en sustituirse un nuevo deudor en lugar del primitivo, puede hacerse sin conocimiento de éste pero no sin el consentimiento del acreedor. Haciendo aplicación de los anteriores preceptos legales a la cuestión debatida, entendemos que la obligación de pagar Rámón Bosch y Luis Ferreras a Rafael Acisclo Bou los cánones de arrendamiento del cine Monte Cario consignada en escritura pública de 27 de mayo de 1912, no se ha extinguido por sus-titución de los deudores a virtud de las escrituras de 12 de junio de 1912 y 31 de enero de 1913 constitutivas de las socie-dades Ferreras ■& Bosch y Bosch y Compañía, para la explo-tación del cine Monte Cario, y de la otra escritura de 21 de enero de 1914, por la que la última sociedad cedió a Oscar Rocafort todos sus derechos, participaciones y acciones en la misma. En ninguna de dichas escrituras tuvo interven-ción Rafael Acisclo Bou y ellas por sí solas no pueden en concepto alguno novar mediante la sustitución de los deu-dores Ferreras y Bosch la obligación que éstos habían con-traído a favor de Bou con la fianza solidaria de Rafael Colorado. Bou no dió consentimiento para la sustitución de deudores.
Fué traída al juicio una carta de Ferreras y Bosch a Rafael Acisclo Bou dándole conocimiento de la disolución de la sociedad de ese nombre y de la constitución de la nueva Bosch y Compañía, cuya carta dice así:
“San Juan, 21 de enero de 1913. Sr. Don Rafael A. Bou. Pre-sente: Muy Sr. mío y amigo: Tenemos el gusto de participarle que con esta fecha y por mutuo convenio, hemos disuelto la sociedad que para la explotación del cine Monte .Cario giraba bajo la razón de Ferreras y Bosch. Para su satisfacción podemos decirlq, que esta disolución en nada perjudica las cláusulas de su contrato, pues la sociedad entrante Bosch & Co. de la que forman parte como gestores Don Rafael Colorado, Don Rafael Terrats y Don Ramón Bosch y *139Alió aceptan. continuar bajo las mismas condiciones basta su ven-cimiento. Esperamos felices sucesos en toda clase de negocios y que nuestros sucesores cumplan como nosotros, nos reiteramos como siem-pre atto. amigo y S. S. Ferreras & Bosch.”
Esa carta no fué contestada por Bou, pero la falta de contestación no envuelve el consentimiento que la ley exige por parte de aquél para que los priinitivos deudores Bosch y Ferreras fueran sustituidos por la sociedad Bosch y Com-pañía, y de existir tal consentimiento sería bajo la base expre-sada en la carta de que la sociedad Bosch & Compañía había de continuar bajo las mismas condiciones con que Ferre-ras & Bosch venían explotando el cine Monte Cario y, por tanto, siendo fiador solidario Colorado de los cánones de arrendamiento.
En cuanto al tiempo de administración del cine Monte Cario por Oscar Bocafort hay prueba tendente a demostrar que los cánones de arrendamiento eran satisfechas a Bou por cuenta de Ferreras & Bosch, consistiendo esa prueba en de-claraciones del demandante Bou, de su apoderado Juan Mar-chand Sicardó y de Juan Bocafort, padre de Oscar Bocafort, que en ausencia ele éste intervino en la administración del cine.
Pero aun hay más, y es que después de la cesión de dere-chos y acciones en el cine Monte Cario hecha por Bosch y Com-pañía en escritura de 21 de enero de 1914 a favor de Oscar Bocafort, el hoy demandado Bafael Colorado dirigió una carta a Bocafort, en que, entre otras cosas, le dice lo siguiente:
“San Juan, P. R., 27 de marzo de 1914. Señor Don Oscar Roea-fort, Puerta de Tierra. Estimado Oscar: Le he mandado buscar dos o tres veces sin conseguir que atendiera Vd. mis deseos. Tengo noti-cias que está Ud. atrasado en el pago de los alquileres del teatro, y deseaba hacerle presente que es necesario tenerlos al día. * * * Suyo affmo. seguro servidor, R. Colorado.”
Esa carta revela que Colorado estaba interesado en que Bocafort estuviera corriente en el pago de los arrendamientos *140del cine y tal interés no podía ser otro que el de 'evitarse las responsabilidades que la falta de pago pudiera traerle con motivo de la fianza solidaria que tenía prestada en la escri-tura de 27 de mayo de 1912.
Tenemos, pues, que la obligación -de Boscb. y Ferreras no se ha extinguido por sustitución de nuevo deudor con el con-sentimiento del acreedor Bou, y en su consecuencia tampoco se ha extinguido i la fianza solidaria prestada con relación a aquellos deudores por Colorado.
Bebemos consignar además que Ferreras y Bosch, arren-datarios del cine Monte Cario, pudieron ceder como cedieron sus derechos de tales a" Bosch & Compañía y esta sociedad a Rocafort, pero la cesión no podía perjudicar los derechos de Bou con relación a los primitivos arrendatarios y al fiador solidario, pues para ello hubiera sido necesario que Bou ade-más de haber aceptado la transmisión del arrendamiento hubiera renunciado los derechos y beneficios que le ofreciera el arrendamiento original,' lo que no ha sucedido en el pre-sente caso.
Esa doctrina ha sido ya establecida por esta Corte Suprema, al resolver el caso de Becerril et al. v. Post et al., 22 D. P. R. 732.
Por las razones expuestas es de revocarse -la sentencia apelada y dictarse otra declarando con lugar la demanda sin especial condenación de costas.

Revocada la sentencia apelada y declarada con lugar la demanda sin especial conde-nación de costas.

. Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.